COX, Judge
(concurring in the result):
Because of my considerable experience presiding as a trial judge in Richland County, Columbia, South Carolina, I have personal knowledge of how difficult it is to locate witnesses — and even defendants— who are wanted for a particular trial. Accordingly, I cannot, in good conscience, participate in the majority opinion as it relates to “unavailability.”
Nevertheless, in spite of the superb job done here by the military judge in disregarding most of the victim’s statement, this is one of those cases where it seems to me that confrontation is essential. Indeed, the Government stipulated that the victim was untruthful. I believe the statement is unreliable as a matter of law.